COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-166-CR
 

 
NOEL 
GUERRERO                                                                  APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
------------
 
FROM 
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        A 
jury convicted Appellant Noel Guerrero of aggravated assault with a deadly 
weapon and sentenced him to six years’ confinement in the Institutional 
Division of the Texas Department of Criminal Justice. Appellant brings a single 
point on appeal complaining of improper jury argument. Because Appellant did not 
preserve his complaint for appeal, we affirm the trial court’s judgment.
        Appellant 
was convicted of aggravated assault with a deadly weapon, after hitting the 
complainant in the head with a baseball bat. In its closing argument at trial, 
the State made reference to the co-defendant’s plea of guilty and deportation, 
and told the jury to punish Appellant in a way that would send a message about 
“how we feel about protecting our society.” Appellant argues on appeal that 
the State was encouraging the jury to punish Appellant for a long period because 
he could not be deported.
        To 
complain on appeal about improper jury argument, a defendant must object and 
pursue the objection to an adverse ruling.2  We 
have examined the record and find no evidence of objection to this argument by 
Appellant at trial, nor does Appellant direct us to any such objection.
        Because 
Appellant has failed to preserve this complaint for appeal, we overrule his 
single point and affirm the trial court’s judgment.
 
 
                                                                  LEE 
ANN DAUPHINOT
                                                                  JUSTICE

  
PANEL B:   DAUPHINOT 
and GARDNER, JJ.; and SAM J. DAY, J. (Retired, Sitting by Assignment).

DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: 
February 5, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.
2. 
Tex. R. App. P. 33.1; Cockrell 
v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996), cert. denied, 520
U.S. 1173 (1997).